DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the x-ray source” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Deboy et al. (US 20180278167).


Regarding claim 1, Deboy teaches a high voltage generator, comprising: 
an inverter bridge including a first bridge leg and a second bridge leg, the first bridge leg or the second bridge leg including at least two switch transistors distributed in series (21, 5a); 
a first resonant branch coupled in series to the first bridge leg 221; 
a transformer coupled in series between the first resonant branch and the second bridge leg; 
a second resonant branch 222 coupled in parallel with the transformer; and 
a rectifier circuit 23 coupled with the transformer for providing an output voltage.
Regarding claim 2, Deboy teaches the first resonant branch comprises a series resonant branch comprising capacitors and/or inductors.
Regarding claim 3, Deboy teaches the second resonant branch is coupled in parallel with the primary side or the secondary side of the transformer, and the second resonant branch comprises capacitors and inductors. 
Regarding claim 4, Deboy teaches the switch transistor comprises an IGBT transistor, the IGBT transistor is operated between the first switching frequency and the second switching frequency, the first switching frequency is determined based on the first resonant branch and the second resonant branch, the second switching frequency is determined by the second resonant branch (para 61).
Regarding claim 5, Deboy teaches a control circuit, the control circuit comprising a first control branch, a second control branch, and a modulator, and both the first control branch and the second control branch being coupled to the modulator; wherein the first control branch is operable to obtain an output current and a bridge leg voltage of the inverter bridge, and to produce a first control signal based on the output current and the bridge leg voltage of the inverter bridge; wherein the second control branch is operable to receive a voltage feedback signal from the rectifier circuit or the X-ray generating device, and to produce a second control signal based on the voltage feedback signal (para 86-89).


1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by D1 (CN103997219).
Regarding claim 1, D1 teaches a high voltage generator, comprising: an inverter bridge including a first bridge leg and a second bridge leg, the first bridge leg or the second bridge leg including at least two switch transistors distributed in series; a first resonant branch coupled in series to the first bridge leg; a transformer coupled in series between the first resonant branch and the second bridge leg; a second resonant branch coupled in parallel with the transformer; and a rectifier circuit coupled with the transformer for providing an output voltage (see PCT written opinions, PCT/CN2018/113812 mailed on Feb. 12, 2019).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deboy.
Regarding claim 7, Deboy fails to teach the second control branch comprises: an adder, an input of the adder being coupled with an output of the rectifier circuit or an output of the X-ray generating device; a regulator coupled with an output of the adder; a limiter, an input of the limiter being coupled with an output of the regulator, and an output of the limiter being coupled with an input of the modulator.
A high voltage generator for x-ray source is known and the components are known for x-ray source.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the generator of Deboy with the known x-ray source with the known components, since it would provide optimum operation of the x-ray source.
Regarding claim 8, Deboy teaches a method for controlling a high voltage generator, the high voltage generator comprising:

However Deboy fails to teach the generator is connected to an x-ray source.
A high voltage generator for x-ray source is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the generator of Deboy with the known x-ray source, since it would provide optimum operation of the x-ray source.
Regarding claim 9, Deboy teaches controlling the phase relationship between the bridge leg voltage and the output current of the inverter bridge to control the frequency of the driving signal of the switch transistors of the inverter bridge comprises: obtaining an output current and a bridge leg voltage of the inverter bridge; generating a phase signal based on the bridge leg voltage and the output current, and generating a first control signal based on the phase signal; obtaining an output voltage of the rectifier circuit, and producing a second control signal based on the output voltage of the rectifier circuit; and generating a driving signal for the switch transistors for driving the switch transistors to operate based on the first control signal and the second control signal (figure 5a, para 56+). 
Regarding claim 10, Deboy teaches the phase of the bridge leg voltage is ahead of the phase of the output current of the inverter bridge (figure 5a, para 56+).

Regarding claim 12, Deboy teaches the first bridge leg or the second bridge leg comprises a plurality of IGBT transistors, the plurality of IGBT transistors are operated between the first switching frequency and the second switching frequency, the first switching frequency is determined based on the first resonant branch and the second resonant branch, the second switching frequency is determined by the second resonant branch (para 61).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 (CN106301050).
Regarding claim 8, D2 teaches a method for controlling a high voltage generator, the high voltage generator comprising: an inverter bridge, the inverter bridge comprising a first bridge leg and a second bridge leg, the first bridge leg and the second bridge leg being coupled in parallel, and the first bridge leg or the second bridge leg comprising two or more switch transistors distributed in series; a first resonant branch, the first resonant branch being coupled with the first bridge leg; a transformer comprising a primary side winding and a secondary side winding, the primary side winding and the first resonant branch being coupled in series, and the primary side winding being coupled with the second bridge leg; a second resonant branch, the second resonant branch being coupled in parallel to the primary side winding or the secondary side winding of the transformer; a rectifier circuit, the rectifier circuit being coupled with the secondary side winding of the transformer for providing output voltage; the method comprising: controlling the phase relationship between the bridge leg voltage and the output current of the inverter bridge to control a frequency of a driving signal of the switch transistors of the inverter bridge (see PCT written opinions, PCT/CN2018/113812 mailed on Feb. 12, 2019).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art fails to teach the first control branch comprises: a first zero-crossing comparator, an input of the first zero-crossing comparator being coupled with the output of the first bridge leg; a second zero-crossing comparator, an input of the second zero-crossing comparator being coupled with the output of the inverter bridge; a phase delay coupled in series to the first zero-crossing comparator; a phase comparator, an output of the phase delay and the output of the second zero-crossing comparator being coupled with an input of phase comparator; and a carrier generator, an input of the carrier generator being coupled with an output of the phase comparator, and an output of the carrier generator being coupled with the input of the modulator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/HOON K SONG/Primary Examiner, Art Unit 2884